Citation Nr: 0022327	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.  He died in January 1997; the appellant is 
his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in January 1997 as the result of 
metastatic large cell carcinoma; aortic aneurysm and chronic 
obstructive pulmonary disease (COPD) were noted as other 
significant conditions contributing to death but not 
resulting in the underlying cause.  

2.  At the time of his death, service connection was in 
effect for residuals of an above-the-knee amputation of the 
right leg at the lower third of the right femur; residuals of 
a perforating shell fragment wound to the pectoral area, 
Muscle Group III, right, with retained small metallic foreign 
bodies; residuals of shell fragment wounds to the face, jaw 
and neck, with minimal disfigurement and retained small 
metallic foreign bodies; a right wrist scar; and donor site 
skin graft scars at the abdomen, left thigh and calf.

3.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.

CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, (West 1991); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.311, 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The death certificate reveals that the veteran died in 
January 1997 as the result of metastatic large cell 
carcinoma; aortic aneurysm and chronic obstructive pulmonary 
disease (COPD) were noted as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  At the time of his death, service connection was in 
effect for residuals of an above-the-knee amputation of the 
right leg at the lower third of the right femur; residuals of 
a perforating shell fragment wound to the pectoral area, 
Muscle Group III, right, with retained small metallic foreign 
bodies; residuals of shell fragment wounds to the face, jaw 
and neck, with minimal disfigurement and retained small 
metallic foreign bodies; a right wrist scar; and donor site 
skin graft scars at the abdomen, left thigh and calf.

Service medical records are silent for any findings or 
complaints pertaining to a stomach or abdominal disorder.  
The report of an August 1953 separation examination included 
a normal clinical evaluation of the abdomen. 

Post-service medical records include numerous reports of VA 
hospitalizations for treatment of the veteran's service-
connected disabilities; however, there is no mention in those 
reports of a stomach or abdominal disorder.  

The report of diagnostic tests conducted in November 1996 
noted an approximately 5.5 cm abdominal aortic aneurysm.  The 
veteran returned to the hospital in December 1996, with a 1 
to 2 week history of difficulty with bowels and bladder.  
Tests conducted at that time yielded a diagnostic impression 
of "[s]everal probably benign renal and possibly one splenic 
lucency or cyst in a patient with persistent unchanged 
abdominal aortic aneurysm."  

The veteran was admitted to Muhlenberg Community Hospital in 
December 1996 with complaints of cachexia, anorexia and 
hypokalemia.  Studies revealed carcinoma of the stomach and 
he subsequently had a partial gastrectomy and splenectomy.  
His prior history was noted to include cholecystectomy and a 
fairly large asymptomatic aortic aneurysm.  The physician 
also noted a history of stump pain from the right leg 
amputation and COPD. 

In a December 1996 letter, Dr. Steven J. Eskind noted that a 
gastrointestinal work-up revealed a small, malignant ulcer at 
the mid-body of the stomach along the greater curvature.  The 
veteran underwent a bone marrow biopsy to determine whether 
there was any evidence of metastatic gastric cancer. 

The veteran was re-admitted to the hospital in late December 
1996 at which time the diagnoses included large cell 
neoplasm, metastatic.  The veteran's prognosis was considered 
poor.  He was discharged to home hospice care in January 1997 
and died later that month.  

In a December 1997 statement, Gary D. Givens, M.D., indicated 
that the veteran, who had been his patient for approximately 
30 years, had suffered from recurrent infections, phantom 
pain, and sympathetic reflex dystrophy, all of which were, in 
the physician's opinion, service related.  Dr. Givens noted 
that the veteran's terminal event was due to a rare abdominal 
sarcoma; however, it was Dr. Given's opinion that the 
veteran's service-related chronic conditions were a factor in 
his early and untimely death.   

The appellant appeared at a personal hearing at the RO in 
February 1998, and reiterated her claim that the veteran's 
death was related to his service-connected disabilities.  She 
testified that she believed that the veteran's service-
connected disabilities were so extensive and caused him such 
pain that that was the main cause of his death.

When the Board initially reviewed the record, it was 
determined that additional inquiry concerning the medical 
question central to the case was required prior to appellate 
disposition.  The Board's request for a medical opinion was 
sent to the Chief, Hematology and Medical Oncology Section of 
a VA Medical Center.  That physician provided an opinion in 
January 1999; however, the Board determined that it was not 
responsive to the questions posed in this case.  Thus, the 
Board remanded the case in February 1999 in order to obtain a 
medical opinion which addressed specific questions posed by 
the Board.  

In an August 1999 statement, the Chief, Medical Oncology, of 
a VA Medical Center noted that he had reviewed the record and 
recounted the veteran's pertinent medical history.  In 
response to the Board's questions, the VA physician noted 
that he could not relate the veteran's service-connected 
disabilities (specifically, the right leg wound) to the 
development of stomach cancer.  The physician observed that 
"it is not likely that the right leg amputation was the 
underlying cause of cancer."  The physician further 
commented that he did not believe that the leg injury was a 
substantial cause of the veteran's death.  While noting that 
the leg injury appeared to have caused a chronic disability 
which likely would have made it more difficult for the 
veteran to deal with his cancer, the  absence of the leg 
wound would not have prevented his death.  The physician 
noted that he did not think it accelerated the veteran's 
death more than a few weeks.  In response to the Board's 
request that he address the opinion offered by Dr. Givens, 
the VA physician indicated that he did not think Dr. Givens 
stated that the veteran's leg wound led to his cancer.  It 
was the VA physician's interpretation that Dr. Givens argued 
that the leg wound made it more difficult for the veteran to 
ambulate.  This physician would agree with that conclusion; 
however, he did not think the leg wound significantly 
accelerated the veteran's death.

II.  Analysis

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 
(1999).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  

The immediate cause of the veteran's death in January 1997 
was metastatic large cell carcinoma, with an aortic aneurysm 
and COPD listed as significant conditions contributing to 
death, but not resulting in the underlying cause.  Neither 
the cancer, aneurysm or COPD were manifest in service, and 
there is no evidence, nor is it contended, that these 
conditions were incurred in or aggravated by service.  
Rather, the appellant contends that the cancer was secondary 
to the service-connected residuals of the right above-the-
knee amputation or that the service-connected right leg 
disability contributed to the veteran's death.

Service connection will be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  In addition, if a 
service- connected disability aggravates a non-service-
connected disability service connection is warranted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 4 Vet. App. 439 (1995).

The possibility of a relationship between the veteran's 
service- connected disabilities and the cause of the 
veteran's death was raised in Dr. Givens' December 1997 
statement to the effect that the veteran's "service-
related" chronic conditions were a factor in his early and 
untimely death.  Additionally, a VA medical expert who 
reviewed the file in August 1999 noted that the service 
connected leg disorder may have made dealing with the cancer 
more difficult, and, as a result, the veteran's demise may 
have been accelerated by a few weeks.  Significantly, 
however, after reviewing the veteran's complete medical 
history, including the nature and extent of his in-service 
injuries, the VA examiner in August 1999 ultimately concluded 
that stomach cancer was not related to the service-connected 
disabilities.  The expert further opined that he did not 
believe that the leg injury was a substantial cause of the 
veteran's death, and even if his leg had been completely 
sound that fact would not have prevented the veteran's death.  
Finally, the expert commented on Dr. Givens' opinion and 
disagreed with the interpretation that Dr. Givens stated that 
the veteran's leg wound led to his cancer.  Rather, the 
expert found that Dr. Given simply argued that the veteran's 
leg wound made it difficult for him to ambulate.  

The Board finds that the August 1999 opinion provided by the 
VA medical expert is more persuasive and of greater probative 
value than the opinion proffered by Dr. Givens.  The VA 
physician provided an opinion after a review of the entire 
record as requested by the Board, the opinion provided the 
reasons why the examiner did not believe the veteran's fatal 
illness was due to any service-connected disability, and it 
addressed the points made in the conflicting opinion.  In 
contrast, the statement offered by Dr. Givens is not 
supported by objective medical findings.  While Dr. Givens 
reported a history of the veteran's complaints as they 
related to his service-connected right leg disability, his 
conclusion was that because of those disabilities, the 
veteran became dependent on various medications.  The Board 
finds no clinical foundation in that statement for an opinion 
that the veteran's service-connected disabilities caused his 
death.  

The Board notes that greater weight is not necessarily given 
to the opinion of a physician simply because that person was 
the veteran's treating physician.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Rather, as with any evidence, the 
Board must articulate reasons and bases for accepting or 
rejecting the medical opinions of treating physicians and why 
it finds other evidence more persuasive.  As explained 
hereinabove, the August 1999 opinion of the VA physician was 
based on a thorough review of the veteran's records and 
medical history, and it included rationale for the opinions 
expressed.  The opinion offered by the veteran's treating 
physician was not similarly supported.  Accordingly, after 
considering all of the evidence of record, the Board 
concludes that the benefit sought on appeal must be denied.

In reaching this decision the Board considered the fact that 
the August 1999 VA opinion did find that the service 
connected right leg disorder may have accelerated the 
veteran's demise by a few weeks.  At first blush this would 
seem to justify granting the benefit sought on appeal.  
Significantly, however, 38 C.F.R. § 3.312(c)(4) provides 
that:

[t]here are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service- connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

Id.; Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In this 
case, the August 1999 VA opinion found that even though the 
veteran's service connected disorder may have accelerated 
death, he still would have passed away due to stomach cancer 
even if he did not have any service connected disabilities.  
Moreover, while the veteran's service connected disorders 
were significantly disabling they did not involve a vital 
organ, and the disorders themselves were not of a progressive 
or debilitating nature as manifested by the fact that they 
had remained stable since March 1958.

The Board also considered the appellant's sincerely held 
belief that service connection for the cause of the veteran's 
death is warranted.  Significantly, however, as a lay person 
untrained in the field of medicine, she is not competent to 
give a medical opinion on the etiology of the veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, the Board has considered the doctrine benefit of the 
doubt, but finds that doctrine is not for application as the 
preponderance of the evidence is against the appellant's 
claim.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

